Citation Nr: 1819301	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for a psychiatric disorder as secondary to degenerative arthritis of the lumbar spine.

3. Entitlement to service connection for neurologic involvement in the right lower extremity (claimed as sciatica) as secondary to degenerative arthritis of the lumbar spine. 

4.  Entitlement to service connection for neurologic involvement in the left lower extremity (claimed as sciatica) as secondary to degenerative arthritis of the lumbar spine. 



REPRESENTATION

Appellant represented by:	Jan. D. Dils, Eqs.


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother (K.O.), and his friend (S.C.)


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1998 to January 1999, and he had additional service in the Army Reserves from 1997 to 2005. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions, dated December 2007 and March 2010, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (hereinafter Agency of Original Jurisdiction (AOJ)).

In March 2013, the Veteran testified before the undersigned Veterans Law Judge, via videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

Thereafter, in July 2014, the Board remanded the Veteran's claims to the AOJ for further development.  Specifically, the Board requested that the AOJ make additional attempts to obtain the Veteran's active duty medical records, which he identified during his March 2013 hearing.  A review of the claims file indicates that the AOJ has obtained additional records and has included a formal finding of unavailability for those records it was unable to locate.  

The Board additionally requested that the AOJ obtain a medical opinion concerning the Veteran's claim for entitlement to service connection for a psychiatric disorder.  In January 2018, the Veteran was scheduled for a VA examination.  However, after reviewing the resulting medical opinion, the Board finds that the opinion expressed in not adequate for ratings purposes.  As such, the Board must remand this claim for an addendum medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral lower extremity sciatica and the psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the current lumbar spine disability began during, or is otherwise etiologically related, to his active duty service. 


CONCLUSION OF LAW

The criteria for the grant of service connection for degenerative arthritis of the lumbar spine have been met. 38 U.S.C. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a claimant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks entitlement to service connection for degenerative arthritis of the lumbar spine.  As to the first element of service connection, the existence of a current disability, the Board finds the Veteran has a current diagnosis for degenerative arthritis of the lumbar spine.  See e.g. May 2011 VA Examination.  Therefore, the Board finds that the Veteran has satisfied the first prong of service connection, the existence of a current disability.  38 U.S.C. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As to the second element, evidence of an in-service injury or disease, the Veteran contends he sustained numerous injuries to his low back during various periods of his active duty for training (ADT).  See e.g. Hearing Transcript.  The Veteran contends he sustained an initial injury to his low back during his initial period of training.  Thereafter, the Veteran reports experiencing several additional incidents where he pulled or strained his low back. 

Following a thorough review of the Veteran's available service medical records, and with resolution of all doubt in the Veteran's favor, the Board finds sufficient circumstantial evidence to support the Veteran's reports of sustaining an in-service injury.  In reaching this determination, the Board finds the Veteran's September 2004 application for "IRR/IMA" and request for a Medical Review Board to be particularly persuasive.  At this time, the Veteran was being called up for deployment overseas.  However, during a pre-deployment physical examination, the Veteran reported physical limitations due in part to a low back injury he had sustained during ADT.  See July 2005 Pre-Deployment Physical Examination.  An orthopedic consultation was ordered; however, the Board observes this portion of the Veteran's service records have been deemed unavailable.  

In addition to this unavailable orthopedic consultation, the Veteran submitted private medical records showing a history of treatment for back pain.  See e.g.  Medical Records from Camden Clare Memorial Hospital, Kettering Medical Center, and St. Joseph Hospital.  Included within these records was an October 2004 x-ray report of the lumbar spine, which diagnosed the Veteran with mild degenerative changes within the posterior articulating facets at the L3-L4, L4-L5, and L5-S1 levels.  Based upon these medical records, and the unavailable orthopedic consultation, the Veteran was discharged from active duty service.  See July 29, 2005 Notice in Military Personnel Records.  

The Board observes that this July 29, 2005 administrative notice states the Veteran was being discharged, and explains this discharge is not the result of a physical disability.  However, the Board finds this determination does not mean that the Veteran did not sustain any injury to his low back during his active duty service.  Rather, a review of the available records suggests the opposite.  For example, prior to being called up for overseas deployment, the Veteran was mailed a notice, dated October 11, 2004, which directed the Veteran to attend a physical examination.  This notice explained that a review of the Veteran's service medical records had revealed he had been assigned a physical profile, for a back injury, which may render him unable to complete an overseas deployment.  This October 2004 notice letter is consistent with statements the Veteran has made to the Board, where he reported receiving a physical profile for symptoms of his low back pain. 
Overall, the Board finds that the information as cited above suggests that the Veteran sustained an injury to his low back during his military service.  Moreover, the Board finds that a review of the available service medical records tends to support the statements the Veteran has made to the Board regarding an in-service injury.  As such, after resolving all doubt in the Veteran's favor, the Board finds sufficient evidence to conclude that the Veteran's sustained an injury to his low back while on ADT. 

Finally, with respect to the third requirement, medical evidence of a link between the Veteran's current lumbar spine disability and this in-service injury, the Board finds sufficient credible evidence which establishes this nexus.  In November 2011, the Veteran's chiropractor, Dr. E.F., submitted a letter wherein he expressed an opinion that the Veteran's degenerative arthritis of the lumbar spine was related to his active duty service.  See Medical Records from Grand Central Chiropractic Center. 

The Board does observe that the evidentiary record contains an unfavorable nexus opinion.  See May 2011 VA Examination.  Following a physical examination of the Veteran and a review of his medical records, a VA examiner concluded he was unable to find sufficient evidence showing the Veteran sustained an injury to his low back during service.  The Board finds this opinion is not probative as it was made prior to the inclusion of additional records of the Veteran's ADT.  As such, this opinion is given no weight. 

Based on the foregoing and after resolving all doubt in the Veteran's favor, the Board concludes that the probative medical evidence of record weighs in favor of finding that the Veteran's current degenerative arthritis of the lumbar spine is etiologically related to his ADT.  Therefore, the Board finds that service connection for degenerative arthritis of the lumbar spine is warranted. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

	
ORDER

Entitlement to service connection for degenerative arthritis of the lumbar spine is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, the Veteran's claim for entitlement to service connection for a psychiatric disability and for sciatica of the bilateral lower extremities must be remanded before the Board is able to make a decision on the merits. 

First, with regard to the Veteran's claim for entitlement to a psychiatric disorder, the Board finds an addendum medical opinion should be obtained from the January 2018 examiner.  In response to the Board's July 2014 remand, the AOJ scheduled the Veteran for a VA psychological examination in January 2018.  During this examination, the Veteran was noted to have had prior diagnosis for an adjustment disorder with mixed anxiety and depression.  The examiner explained that this diagnosis was a "temporary" diagnosis by definition, and that in his opinion, the Veteran no longer met the diagnostic criteria for this diagnosis.  The examiner went on to conclude that the Veteran's mental status did not suggest he experience any actual psychological diagnosis. 

Despite this final conclusion, the Board notes that the examiner had previously reported that the Veteran has a current psychological disability.  At the onset of the examination, the examiner reported the Veteran met the current diagnostic criteria for an "other specified personality disorder."  Given these inconsistencies, the Board finds the conclusions of the January 2018 examiner to be unclear and inadequate for ratings purposes.  As such, the AOJ should obtain an addendum medical opinion from the examiner clarifying whether the Veteran has a current psychological disability (or had such disability at any time during the course of the appeal), and if so, is it proximately related to the Veteran's service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Second, the Board finds that the AOJ should afford the Veteran a VA examination to determine the etiology of his current bilateral lower extremity neurologic disorder.  A review of the Veteran's current VA medical records indicates he has been diagnosed, via electromyogram ("EMG") testing, with a bilateral lower extremity neuropathy.  See Clarksburg VAMC Records, dated October 2017.  An initial interpretation of these EMG results stated it was "unclear" where the radiculopathy was originating from within the Veteran's low back.  A second interpretation reported the radiculopathy was a result of the S1 joint within the lumbar spine. In light of the above described discrepancy, the Board finds the Veteran should be afforded a VA examination and medical opinion which assess the etiology of his current bilateral lower extremity radiculopathy.  See 38 U.S.C. 5103(a); See also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008)

Additionally, the Board notes that the EMG report referenced in the Clarksburg VAMC Records has not been included within the Veteran's electronic medical records.  Rather, both instances report this EMG result was viewed as a separate finding on an internal server.  As such, the Board finds that the AOJ should obtain a copy of this EMG report and upload it to the Veteran's electronic claims folder. 

Finally, as this claim is being remanded, the Board requests that the AOJ obtain any outstanding VA treatment records not presently associated with the Veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).


Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain a copy of the Veteran's October 2015 EMG report and upload the results into the electronic claims file. 

2.  The AOJ should then obtain an updated set of the Veteran's Clarksburg VAMC Records, beginning on and after February 2018.  These records should be uploaded into the Veteran's electronic claims file.  

The AOJ should additionally contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA medical examination with an appropriate qualified physician to determine the nature and etiology of his bilateral lower extremity radiculopathy.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(i)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's bilateral lower extremity radiculopathy is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.
   
Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

4.  The AOJ should obtain an addendum medical opinion from the January 2018 psychological examiner regarding whether the Veteran has a current psychological disability.  If the January 2018 examiner is not available, the AOJ should forward the Veteran's medical records to an equally qualified medical professional.  The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and a review of prior examination results, the examiner is requested to provide an opinion as to the following questions:

(i)  Does the Veteran have a current psychological or psychiatric disability, or has he had such disability at any time since December 2009?

(ii)  The Veteran was previously diagnosed with an adjustment disorder with mixed anxiety and depression.  Does the Veteran continue to experience symptoms of depression and anxiety, such that would qualify for a current psychological disability?

(iii)  If the Veteran has a current psychological disability or has had such disability at any time since December 2009, is it at least as likely as not (i.e. a 50 percent probability or greater) that it is proximately due to the Veteran's service connected lumbar spine and/or bilateral hip disabilities? 

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been completed.  See Stegall, 11 Vet. App. 268 at 271.

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


